Case 3:20-cv-15614-MAS-LHG Document 12 Filed 01/27/21 Page 1 of 1 PageID: 31



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 YEHOSHUA BANDMAN,

                             Plaintiff,

                 -v-                             Civil Case Number: 3:20-cv-15614-MAS-LHG

 BANK OF AMERICA, N.A.,


                             Defendant.



                                     DISMISSAL ORDER

IT IS HEREBY ORDERED:

       THAT pursuant to the parties’ January 26, 2021 Stipulation of Dismissal, all claims

asserted against Defendant in Civil Action No. 3:20-cv-15614-MAS-LHG, are dismissed with

prejudice; and

       THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.


SO ORDERED THIS _______
                 ______ day of ___________
                               ____________ 2021.




                                                                  ___________
                                             HONORABLE MI
                                                        MICHAEL
                                                          IC
                                                           CHHA A. SHIPP
                                             UNITED STATES DISTRICT JUDGE
